Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. On page 10 of the Applicant’s Arguments, the Applicant provides a definition of rectangular cuboid. Since this is, essentially, the definition provided by the Examiner, the Applicant has confirmed the claimed shape. However, since the Examiner did not state that the shape was necessarily unclear, this definition does not affect how the limitation is interpreted within the context of the claims and invention, as a whole.
On page 11 of the Applicant’s Arguments, the Applicant appears to suggest that the amendments to claims 18 and 19 remedy the asserted indefiniteness. The Arguments suggest that support for this amendment can be found in paragraphs [0066]-[0069]. First, when considering the support for the amendment, there is neither implicit nor explicit suggestion that the rectangular cuboid possesses the chemical signals, as there is nothing in these paragraphs that teach or suggest that these are the claimed spatial regions. These paragraphs only appear to suggest that there are rectangular cuboid regions that can have a particular porosity, or lack thereof; there is nothing in the instant specification that would suggest that there is any chemical signal gradient that is within the rectangular cuboid regions. To reiterate from the rejection:
It is unclear if the claim is trying to indicate that there is specific regional porosity, or if this claimed volume generally describes the porosity of the entire system. There is nothing in the instant specification that provides 

To elaborate on this, based upon the claim limitation, it is unclear if the claim is trying to indicate that there is various porosities throughout the solid polymer structure, or if the chemical signals require specific porosities for the invention to work as described in the instant specification. For example, it is unclear if the entirety of a solid polymer structure can be entirely devoid of cavities and pores that are greater than 1 micron, which would account for numerous rectangular cuboids that are equal to or greater than 1 microliter (or even one large rectangular cuboid), or if the system requires various porosities, wherein some of the system possesses rectangular cuboids of the defined porosity, and some of the system does not. 
On page 12 of the Applicant’s Arguments, the Applicant discusses the Examiner’s interpretation of hydrogel. First, it is unclear what the definition of “solid” has to do with anything, since hydrogels can be solids; additionally, it is unclear why the definition of “hydrophilic” is present, since non-hydrogel materials can possess hydrophilic moieties. That said, the Applicant’s exclusion of hydrogel from the solid polymer structure is noted, and it must be emphasized that the hydrogel materials that are described as being mixed with the solid polymer structure have been explicitly excluded from the claim. For example, paragraph [0080] notes that various water-absorbent components can be included in the solid polymer structure, including hydrophilic acrylates and polyethylene glycol. These are defined in the instant specification as being hydrogels. See paragraph [0113]. Since these are hydrogels, they must necessarily be excluded from the solid polymer structure. To that end, when 
On pages 13-15 of the Applicant’s Arguments, the Applicant discusses the claim rejection in the context of Lai, et al (PGPub 2016/0228610) without discussing how the rejection further related to Deans, et al (Proceedings of the National Academy of Science, 109, 15217-15222, 2012 [IDS Reference]). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). However, since the Applicant has amended the claims in such a manner, an additional reference will be provided to show that the claimed system is obvious over the prior art.
On pages 16 and 17 of the Applicant’s Arguments, the Applicant appears to misunderstand Official Notice, and accuses the Examiner of taking Official Notice. First, the Applicant is pointed to where Official Notice is defined in the MPEP. See MPEP 2144.03. It is clear from this definition, and the rejection of claims 15-19, that Official Notice was never taken, as the Examiner never asserted that these rejections were based upon “well known” concepts, the Examiner only stated that since these figures were not reported by the prior art, they are unknowable by the Office. This is because “the exact identity of the claimed product or the prior art product cannot be determined by the examiner. In re Brown, 450 F.2d 531, 173 USPQ 685 (CCPA 1972).” See MPEP 2183. If the Applicant disagrees with the Examiner’s analysis, it is the Applicant’s 
The burden then shifts to applicant to show that the element shown in the prior art is not an equivalent of the structure, material or acts disclosed in the application. In re Mulder, 716 F.2d 1542, 219 USPQ 189 (Fed. Cir. 1983). No further analysis of equivalents is required of the examiner until applicant disagrees with the examiner’s conclusion, and provides reasons why the prior art element should not be considered an equivalent. See also In re Walter, 618 F.2d 758, 768, 205 USPQ 397, 407-08 (CCPA 1980). See MPEP 2183.

Since the Office is not equipped with laboratories to test the physical properties of prior art materials, when these physical properties on not explicitly described in the prior art, it is the Applicant’s burden to show non-equivalence.
As a result of the Applicant’s Amendments, an additional prior art reference will be provided to show a prima facie case of obviousness. All claims continue to be rejected under 35 USC 103. Claims 18 and 19, and new claims 28 and 29, are rejected under 35 USC 112(b), as well as 35 USC 112(a), since it appears that the manner in which these claims should be interpreted is neither explicitly or implicitly present in the instant specification.

Claim Objections
Claim 31 is objected to because of the following informalities:  claim 31 is dependent on a non-existent claim. Although the claim could appear to be dependent on either claim 21 or 11, it appears that it should be dependent on claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to describing particular regions of the claimed system, wherein chemical signals are confined to a rectangular cuboid within the solid polymer structure. Prior to amending the claims, the limitations of these claims were met in the instant specification. However, the amendments now clearly indicate that these rectangular cuboids contain chemical signals. When looking at the instant specification, there is nothing in the cited section describing rectangular cuboids in the context of any types of chemicals signals within these spatial regions. Furthermore, when looking at the figures, there is nothing that provides any clear context as to how these rectangular cuboids fit rectangular cuboids possess any amount of chemical signal, or represent a spatial region within the system. There is neither explicit (ipsis verbis) disclosure, nor implicit disclosure regarding this embodiment. Since there is no clear nexus between the rectangular cuboids and the spatial regions (or chemical signals), the Applicant could not be in possession of this embodiment at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18, 19, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, 19, 28 and 29 are indefinite because it is unclear what the limitation “rectangular cuboid” is supposed to represent. Based upon an initial assessment of the limitation, “rectangular cuboid” is assumed to mean a six sided, three-dimensional structure that has rectangular facets; there are no definitions in the instant specification to confirm this (the Applicant has provided a definition in the Arguments dated 9/16/2021, which confirms this assessment). When considering this limitation in the context of the claim, and the invention, as a whole, it is unclear what this “rectangular regional porosity, or if this claimed volume generally describes the porosity of the entire system. There is nothing in the instant specification that provides clarity to the limitation “rectangular cuboid,” and how this limitation should be applied to the claimed invention.
For example, a 2 µL polymer structure could, theoretically, comprise 2 “rectangular cuboids,” wherein each would be 1 µL. It is unclear if one or both of the 2 rectangular cuboids must have the claimed surface features and porosity. Furthermore, since there are no figures or images that represent these rectangular cuboids, there is no reasonable manner of interpreting how they fit into the claimed system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-19 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, et al (PGPub 2016/0228610) Gerber, et al (Angewandte Communications, 51, 11293-11296, 2012) and Deans, et al (Proceedings of the National Academy of Science, 109, 15217-15222, 2012 [IDS Reference]). Lai provides for a system that can comprise a solid hydrogel-polymer layer that contains cells used to provide for diffusible chemical signals. Lai indicates that there can be a second layer, containing different encapsulated cells, wherein the chemical signals can diffuse into the second layer. See  spatial patterning in the distribution of chemical signals, since a spatial organization would require spacial patterning. While it is certainly true that Lai primarily discusses both the cell signal secreting cells and the recombinant cells in the same layer, Lai explicitly teaches a bi-layer and never “teaches away” from the benefits of this particular embodiment.
Gerber provides for a system wherein a hydrogel (agarose) surrounds non-human living organisms (Penicillium roqueforti), and a solid polymer layer is provided in physical contact with the hydrogel. See page 11293, left column; page 11295, “Experimental Section.” Although Gerber does not provide for the claimed chemical signals in spatial regions, Gerber provides for a system that produces penicillin, which is able to diffuse across a membrane layer. Gerber’s system provides for a material with reasonable mechanical stability, which would provide for clear and predictable benefits for the ordinary artisan. Additionally, Gerber notes that this system present with a material that “provides a route to complex and adaptive functional materials with sustained long-term release of specific compounds. See page 11293, left column, first paragraph. As such, it would be obvious to apply the system of Gerber to that of Lai, because there would be an obvious increase in mechanical stability when one of the surfaces of Lai is provided with a solid polymer structure.

It would be obvious to the ordinary artisan to combine the teaching of Lai, Gerber, and Deans because they all largely describe intersecting systems that can likely utilize overlapping techniques and technologies. The ordinary artisan could reasonably combine elements of Lai. Gerber, and Deans, and acquire the claimed invention. That is to say, Deans provides for modifications to the structure of Lai that could be used to predictably improve the system described by Lai. Furthermore, the modification of Deans and Lai, with the structural stability and benefits described by Gerber would provide for a predictable improvement of Deans and Lai, separately or together.
With respect to claims 11, 21 and 30, Lai describes a similar system, but provides for two hydrogel layers, instead of a hydrogel layer and a solid polymer layer. Gerber provides for a structure that possesses a solid polymer layer, and a hydrogel layer with imbedded non-human cells. Deans provides for further understanding and motivation to create and utilize spatial controls within the systems described by Lai and Gerber.

With respect to claims 13 and 23, both Lai and Deans utilize acrylate in their respective systems. See Lai, paragraph [0009]; Deans, page 15219, Figure 3. Gerber, specifically, uses acrylate for the solid polymer structure. See page 11295, “Experimental Section,” second paragraph.
With respect to claims 15 and 25, none of the cited references provide for polymer hardness, and as such, there is absolutely no manner in which the Office can reasonably assert that the cited references teach this limitation. However, there is no evidence to suggest that this limitation is not met in the prior art. Unless the Applicant can show otherwise, it is assumed that the prior art either meets this limitation, or there is reasonable abilities in the ordinary artisan to optimize the hardness of the system.
With respect to claims 16-19 and 26-29, as discussed above, Gerber provides for a solid polymer structure that is consistent with the claimed structure, including the material used to manufacture the solid polymer structure. As such, it would be reasonable to suggest that the structure of Gerber provides for the same features as that claimed. Furthermore, since Gerber is silent with respect to porosity, there is absolutely no manner in which the Office can reasonably assert that the cited references teach this limitation. However, there is no evidence to suggest that this limitation is not met in the prior art. Unless the Applicant can show otherwise, it is assumed that the prior art either meets this limitation, or there is reasonable abilities in the ordinary artisan to optimize the porosity and surface features of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651